DETAILED ACTION
The instant application having Application No. 16/349,664 filed on 5/14/2019 is presented for examination by the examiner.
The amended claims submitted 5/14/2019 are under examination. Claims 1-15 are pending. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on November 22, 2016 (US 62/425,337) and December 1, 2016 (PCT/US2016/06430).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on 5/14/2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 7/9/2019 and 3/2/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No.  16/462,249 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although claim 11 additionally has a detector, otherwise they appear to be using different wording to describe the same features or limitations. For example a “a first portion of the detection wavelength range” is the same as a “a predetermined first wavelength range” and “a plurality of alternating first and second regions” is the same as “a plurality of spaced apart first regions and a second region…the second region comprising a plurality of second region segments alternating with the first regions”.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaides et al. USPGPub 20100214506 (hereafter Gaides).
	Regarding claim 1, Gaides teaches “A light control film comprising a plurality of spaced apart first regions (absorptive regions 140), each first region having a substantially low transmission (absorptive) in one or two of a first wavelength range from about 300 nm to about 400 nm, a second wavelength range from about 400 nm to about 700 nm, and a third wavelength range from about 700 nm to about 1200 nm (absorb or block light in the visible spectrum i.e. from 400 to 700 nm, see e.g. paragraph 42, is low transmission in one of the three ranges, the second range), and a substantially high transmission in remaining wavelength ranges (see paragraph 42, it’s blocking light in the visible regime, i.e. transparent in the other two ranges, UV and IR), wherein the light control film comprises a first viewing angle of less than about 70 degrees along a predetermined first direction (paragraph 38, any desired polar viewing cutoff angle between 40 and 90 degrees includes viewing angles of less than about 70 degrees).”
	Regarding claim 2, Gaides teaches “The light control film of claim 1 comprising a major microstructured first surface having a plurality of alternating ribs (130) and channels (140), each channel at least partially filled with a first material to form one of the first regions in the plurality of spaced apart first regions (140), each rib having a substantially high transmission in each wavelength range the first regions have a substantially low transmission in (transmissive regions 130 are transmissive in the visible range which was where the absorptive regions 140 had low transmission).”
	Regarding claim 3, Gaides teaches “A light control film comprising a plurality of spaced apart first regions (140) and a second region (130), each first region having a width W and a height H, H/W > 1 (paragraph 37), each first region having a substantially high transmission in a predetermined first wavelength range and a substantially low transmission in a predetermined non-overlapping second 

	Regarding claim 11, Gaides teaches (Figs. 1-4) “A light control film comprising a major microstructured first surface (bottom major surface in Fig. 1, top major surface where 410 resides in Fig. 4) having a plurality of alternating ribs (130) and channels (140)(best seen in Fig. 2), each channel at least partially filled with a first material (the material of 140), each channel comprising a width W and a height H, H/W > 1, (paragraph 37 “H/W is at least 1.75. In some cases, H/W is at least 2.0, 2.5, 3.0 or greater”) each rib comprising a second material (the material of 130), wherein an absorption of at least one of the first and second materials varies as a function of wavelength in a range from about 300 nm to about 1200 (the first material, paragraph 42 “light absorbing materials for the light absorbing regions in LCFs can be any suitable material that functions to absorb or block light at least in a portion of the visible spectrum”).”
	Regarding claim 14, Gaides teaches “A light control film comprising a plurality of spaced apart first regions (140) and a second region (130), each first region having a substantially high transmission in a first wavelength range from about 300 nm to about 400 nm and a substantially low transmission in a second wavelength range from about 400 nm to about 700 nm,  (paragraph 42 “light absorbing materials for the light absorbing regions in LCFs can be any suitable material that functions to absorb or block light at least in a portion of the visible spectrum”) the second region having a substantially high transmission in each of the first and second wavelength regions (transmissive regions 130, Note that the high transmission of both the first and second regions in the wavelength range from 300 to 400 nm is inherent as there is no discussion of blocking or absorbing characteristics in this regime).”


Allowable Subject Matter
Claims 4-10, 12-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “and for light incident at or greater than about 30 degrees from the plane of the light control film: an average optical transmittance of the light control film is less than about 20% in each of the predetermined first and second wavelength ranges.”
Regarding claim 5, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “when an angle of incidence of light incident on the light control film changes from about 90 degrees to about 60 degrees relative to a plane of the light control film, an average optical transmittance of the light control film changes by: less than about 10% in a predetermined first wavelength range having shorter wavelengths; and greater than about 40% in a predetermined second wavelength range having longer wavelengths.”
Claims 6-10 depend on claim 5 and are allowed for at least the reasons stated supra. 
Regarding claim 12, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “each first region having a substantially low transmission in a first wavelength range from about 700 nm to about 1200 nm, the second region having a substantially low transmission in a second wavelength range from about 300 nm to about 400 nm.”
	Regarding claim 13, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “the second region having a substantially low transmission in at least one of the at least one of the three wavelength ranges each first region has substantially low transmission in.”
Regarding claim 15, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “the second region having a substantially low transmission in the predetermined second wavelength range.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872